Exhibit 10.24














 


ASSET PURCHASE AGREEMENT


BY AND BETWEEN


ASTI ACQUISITION, LLC,


AND


AMERICAN STAINLESS TUBING, INC.




DATED AS OF NOVEMBER 30, 2018








1



--------------------------------------------------------------------------------


Exhibit 10.24




ASSET PURCHASE AGREEMENT
ASSET PURCHASE AGREEMENT (“Agreement”), dated as of November 30, 2018, by and
between ASTI Acquisition, LLC, a North Carolina limited liability company (the
“Buyer”), and American Stainless Tubing, Inc., a North Carolina corporation (the
“Seller”). Seller and Buyer may each be referred to herein individually as a
“Party” and together as the “Parties”.
WHEREAS, Seller is in the business of manufacturing and selling welded
ornamental stainless steel tubing primarily in North America (the “Business”).
WHEREAS, Buyer desires to purchase and assume, and Seller desires to sell and
assign, or cause to be sold and assigned, the Specified Assets (as defined
herein) and the Specified Liabilities (as defined herein), upon the terms and
conditions hereinafter set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements hereinafter set forth herein, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the Parties hereto agree as follows:
SECTION 1. DEFINED TERMS
Certain defined terms used in this Agreement and not specifically defined in
context shall have their respective meanings contained in Exhibit 1 attached
hereto, the provisions of which are hereby incorporated into and made a part of
this Agreement by reference.


SECTION 2.     THE TRANSACTION
2.1    Sale and Purchase of Specified Assets. On the Closing, effective to the
fullest extent possible at 12:01 a.m. Eastern Time, subject to the other terms
and conditions of this Agreement, Seller shall sell, transfer, assign and convey
to Buyer, and Buyer shall purchase, all right, title and interest in and to all
of the Specified Assets free and clear of any Encumbrances.
2.1.1    Specified Assets. The “Specified Assets” means substantially all of the
assets owned or held by Seller and used in the Business, including but not
limited to those assets set forth below, but excluding the Excluded Assets:
2.1.1.1     All of Seller’s useable and saleable raw materials inventory,
supplies inventory, work-in-process inventory and finished goods inventory owned
by Seller at the Effective Time and set forth on Schedule 2.1.1.1, which
schedule shall be delivered at Closing (collectively, the “Inventory”).
2.1.1.2     All of Seller’s fixed assets, equipment, vehicles, computers,
fixtures and furniture including, but not limited to, the items listed on
Schedule 2.1.1.2 hereto (the “Equipment”);
2.1.1.3     All of Seller’s trade accounts receivable including but not limited
to those listed on Schedule 2.1.1.3 (the “Trade Accounts Receivable”), which
schedule shall be agreed upon and delivered at Closing by and between the
Parties;


1



--------------------------------------------------------------------------------




2.1.1.4     All of Seller’s current, former and prospective customer lists and
customer sales files relating to the Business (the “Customer Lists”).
2.1.1.5     Copies of all of Seller’s employment and personnel records relating
to Transferred Employees, and all books and records relating or pertaining to
the Business, including all sales records and similar data, to the extent
transferrable by law (collectively, the “Records”).
2.1.1.6     The Intellectual Property held, used or owned by Seller, including
but not limited to, the names “American Stainless Tubing” and “ASTI” as they are
used in the Business.
2.1.1.7     All licenses and permits used by Seller and necessary to conduct the
Business as it is currently being conducted, to the extent transferable with or
without the consent of any Person, including any Environmental Permits and those
listed on Schedule 2.1.1.6 (the “Licenses and Permits”).
2.1.1.8     All of Seller’s prepaid costs and expenses, customer prepaids and
deposits, and vendor (and similar) rebates.
2.1.1.9     All other tangible and intangible properties which historically have
been used or held for use in connection with the Business including, without
limitation, all goodwill related to the Business excluding assets which are
included in the Excluded Assets.
2.1.2    Excluded Assets. Notwithstanding any provision to the contrary in this
Agreement, nothing in this Agreement shall constitute or be construed as
requiring Seller to sell, assign, convey, transfer or deliver, and Buyer shall
not be entitled to purchase, assume or acquire, any right, title or interest in,
to or under the following assets and properties which are hereby excluded from
the definition of Specified Assets (collectively, the “Excluded Assets”):
2.1.2.1     All cash, cash equivalents, and bank deposits, and any income,
sales, payroll or other Tax receivables with respect to periods prior to at the
Effective Time (in each case, whether held by Seller or any third party).
2.1.2.2     All Tax refunds or credits, which refunds or credits are with
respect to periods entirely prior to at the Effective Time, whether directly or
indirectly, regardless of when actually paid.
2.1.2.3     The minute books, stock transfer books, corporate seal, Tax Returns
and other corporate records of Seller and its respective successors and assigns.
2.1.2.4     Seller’s Real Property, pursuant to Section 8.10 hereof.
2.1.2.5     All assets and rights of the Seller in and with respect to the
Employee Plans of the Seller
2.1.2.6     Non-material personal items and furnishings located in the offices
of individual officers of Seller.


2



--------------------------------------------------------------------------------




2.1.3    Specified Liabilities. At the Closing, Buyer will not assume any of the
liabilities, obligations or debt of Seller except the following explicitly
listed liabilities and then only to the extent solely related to the Business
(the “Specified Liabilities”):
2.1.3.1    The Transferred Employees’ accrued vacation and sick leave accrued
through at the Effective Time listed on Schedule 5.12.
2.1.3.2    The customer purchase orders listed on Schedule 2.1.3.2 (the
“Purchase Orders”).
2.1.3.3    The trade accounts payable listed on Schedule 2.1.3.3 (the “Trade
Accounts Payable”).
2.1.3.4    The operating leases and other vendor agreements listed on Schedule
2.1.3.4 (collectively, the “Vendor Contracts”).
2.1.4    No Other Liabilities. Except as otherwise set forth in this Agreement,
Buyer shall not assume or be obligated to pay, perform or otherwise discharge
any liabilities of Seller other than as specifically included in the Specified
Liabilities. All such liabilities not being assumed by Buyer pursuant to Section
2.1.3 are referred to herein as the “Excluded Liabilities.”
SECTION 3.     PURCHASE PRICE, ALLOCATION AND EARN OUT
3.1    Purchase Price. Subject to the terms of this Section 3, the aggregate
purchase price for the Specified Assets (the “Purchase Price”) shall be equal to
TWENTY ONE MILLION AND 00/100 DOLLARS ($21,000,000.00) in cash consideration as
set forth below, plus the amount of any Earn Out Payments as provided in Section
3.5.
3.1.1    Cash Consideration.
3.1.1.1    Not less than three (3) Business Days prior to the Closing, Seller
shall have delivered to Buyer an estimated statement of Closing Date Working
Capital (“Estimated Closing Date Working Capital”), which shall be prepared in a
manner consistent with the calculation of the Target Closing Date Working
Capital (as shown on Schedule 3.1.1.1) and with the past practices of the Seller
in the preparation of the Financial Statements and subject to Buyer’s reasonable
review and approval.
3.1.1.2    At the Closing, Buyer shall deliver as payment on account of the
Purchase Price an amount (the “Closing Payment”) in cash equal to (i) TWENTY ONE
MILLION AND 00/100 DOLLARS ($21,000,000.00), (ii) plus the amount, if any, by
which Estimated Closing Date Working Capital exceeds Target Closing Date Working
Capital, (iii) minus the amount, if any, by which Target Closing Date Working
Capital exceeds Estimated Closing Date Working Capital.
3.2    Payment of the Adjusted Purchase Price.


3



--------------------------------------------------------------------------------




3.2.1    If the amount representing the Closing Date Working Capital as finally
determined in accordance with Section 3.3 differs from the Estimated Closing
Date Working Capital, the Purchase Price shall be adjusted upward or downward,
as applicable, on a dollar-for-dollar basis by the cumulative amount of such
difference.
3.2.2    If the adjustment, if any, under Section 3.3 results in an aggregate
reduction in the Purchase Price, then within three Business Days after the final
determination of the adjustment, Seller shall pay the amount of such reduction
to Buyer by wire transfer of immediately available funds to an account
designated by Buyer.
3.2.3    If the adjustment, if any, under Section 3.3 results in an aggregate
increase in the Purchase Price, then within three Business Days after the final
determination of the adjustment, Buyer shall pay to Seller the amount of such
aggregate increase in the Purchase Price by wire transfer of immediately
available funds to an account designated by Seller.
3.3    Adjustment Procedure.
3.3.1    Within ninety (90) days after the Closing, Buyer shall prepare and
deliver to Seller a statement of the Closing Date Working Capital (the
“Statement of Closing Date Working Capital”). The Statement of Closing Date
Working Capital shall be based upon the books and records of the Seller and
shall be prepared in a manner consistent with the calculation of the Target
Closing Date Working Capital (as shown on Schedule 3.1.1.1) and with the past
practices of the Seller in the preparation of the Financial Statements
(including, without limitation, as to valuation methodology). Regarding the
Inventory count and valuation, the Parties agree to take a physical observation
and counting of the Inventory within thirty (30) days after Closing and to
negotiate in good faith and agree upon the actual Inventory count and valuation
as of the Effective Time, which agreed upon Inventory calculation shall be
utilized in the Statement of Closing Date Working Capital.
3.3.2    Seller shall, during reasonable business hours, be given reasonable
access to (and copies of) all of Buyer’s books, records, and other documents,
including work papers, worksheets, notes, and schedules, used in preparation of
the Statement of Closing Date Working Capital, for the purpose of reviewing the
Statement of Closing Date Working Capital.
3.3.3    If within thirty (30) days following delivery of the Statement of
Closing Date Working Capital to Seller, Seller has not given Buyer notice of an
objection as to any amounts set forth on the Statement of Closing Date Working
Capital (which notice shall state in reasonable detail the basis of Seller’s
objections and Seller’s proposed adjustments) (the “Objection Notice”), the
Statement of Closing Date Working Capital as prepared by Buyer will be final,
binding, and conclusive on the parties.
3.3.4    If Seller timely gives Buyer an Objection Notice and if Seller and
Buyer fail to resolve the issues raised in the Objection Notice within thirty
(30) days after delivery of the Objection Notice, Seller and Buyer shall submit
the issues remaining in dispute for resolution to a recognized national or
regional independent accounting firm mutually acceptable to Buyer and Seller
(the “Independent Accountants”). If the Buyer and Seller cannot agree on the
Independent Accountants to serve, each of them shall appoint a recognized
national or regional independent


4



--------------------------------------------------------------------------------




accounting firm and the two firms shall appoint a recognized national or
regional accounting firm to serve as the Independent Accountants.
3.3.5    The Independent Accountants shall be directed to resolve only those
issues in dispute and render a written report on their resolution of disputed
issues with respect to the Statement of Closing Date Working Capital as promptly
as practicable, but no later than thirty (30) days after the date on which the
Independent Accountants are engaged. The determination by the Independent
Accountants will be based solely on written submissions of Buyer, on the one
hand, and Seller, on the other hand, and will not involve independent review.
Any determination with respect to the Statement of Closing Date Working Capital
by the Independent Accountants will not be outside the range established by the
amounts in (i) the Statement of Closing Date Working Capital, and (ii) Seller’s
proposed adjustments thereto. Such determination will be final, binding, and
conclusive on the parties as of the date of the determination notice sent by the
Independent Accountants.
3.3.6    If issues are submitted to the Independent Accountants for resolution:
3.3.6.1    In the absence of mutual agreement of Seller and Buyer, or unless
otherwise expressly provided for in this Agreement, the Independent Accountants
shall determine the process to be followed in resolving the disputed matters,
provided such process is consistent with this Agreement;
3.3.6.2    Seller and Buyer shall execute any agreement required by the
Independent Accountants to accept their engagement pursuant to Section 3.3.4;
3.3.6.3    Seller and Buyer shall promptly furnish or cause to be furnished to
the Independent Accountants such work papers and other documents and information
relating to the disputed issues as the Independent Accountants may request and
are available to that party or its accountants, and shall be afforded the
opportunity to present to the Independent Accountants, with a copy to the other
party, any other written material relating to the disputed issues;
3.3.6.4    The determination by the Independent Accountants, as set forth in a
report to be delivered by the Independent Accountants to both Seller and Buyer,
will include the Statement of Closing Date Working Capital as revised,
reflecting the changes required as a result of the determination made by the
Independent Accountants; and
3.3.6.5    The fees and expenses of the Independent Accountants shall be paid by
Seller, on the one hand, and Buyer, on the other hand, based upon the percentage
that the amount actually contested but not awarded to Seller or Buyer,
respectively, bears to the aggregate amount actually contested by Seller and
Buyer.
3.3.7    Any payments made pursuant to Section 3.3 shall be treated as an
adjustment to the Purchase Price by the parties for Tax purposes, unless
otherwise required by Law.
3.4    Allocation of Purchase Price. Buyer and Seller agree that the Purchase
Price will be allocated to the Specified Assets and the restrictive covenants
for all purposes (including Tax


5



--------------------------------------------------------------------------------




and financial accounting purposes) as set forth on Schedule 3.4, which schedule
shall be agreed upon and delivered at Closing by and between the Parties. The
allocation of the Purchase Price is intended to comply with the requirements of
Section 1060 of the Internal Revenue Code. Buyer and Seller shall file Internal
Revenue Service Form 8594, Asset Acquisition Statement under Section 1060 of the
Internal Revenue Code, with their respective income tax returns (including
amended returns and claims for refund) for the taxable year that includes the
date of Closing and information reports in a manner consistent with such
allocation. Buyer and Seller agree to satisfy all of the reporting requirements
of Section 1060 of the Internal Revenue Code.
3.5    Earn Out Payments.
3.5.1    As additional consideration for the Specified Assets, Buyer shall pay
to Seller with respect to each Calculation Period within the Earn Out Period an
amount (each, an “Earn Out Payment”) equal to six and one-half percent (6.5%) of
all Revenue generated by Buyer from the Business; provided that in no event
shall the aggregate Earn Out Payments exceed $20,000,000.
3.5.2    Procedures Applicable to Determination of the Earn Out Payments.
3.5.2.1    On or before the date which is thirty (30) days after the last day of
each Calculation Period (each such date, an “Earn Out Calculation Delivery
Date”), Buyer shall prepare and deliver to Seller a written statement (in each
case, an “Earn Out Calculation Statement”) setting forth in reasonable detail
its determination of Revenue for the applicable Calculation Period and its
calculation of the resulting Earn Out Payment (in each case, an “Earn Out
Calculation”).
3.5.2.2    Seller shall have thirty (30) days after receipt of the Earn Out
Calculation Statement for each Calculation Period (in each case, the “Review
Period”) to review the Earn Out Calculation Statement and the Earn Out
Calculation set forth therein. During the Review Period, Seller and its
Representatives shall have the right to inspect the Company’s books and records
during normal business hours at the Company’s offices, upon reasonable prior
notice and solely for purposes reasonably related to the determinations of
Revenue and the resulting Earn Out Payment. Prior to the expiration of the
Review Period, Seller may object to the Earn Out Calculation set forth in the
Earn Out Calculation Statement for the applicable Calculation Period by
delivering a written notice of objection (an “Earn Out Calculation Objection
Notice”) to Buyer. Any Earn Out Calculation Objection Notice shall specify the
items in the applicable Earn Out Calculation disputed by Seller and shall
describe in reasonable detail the basis for such objection, as well as the
amount in dispute. If Seller fails to deliver an Earn Out Calculation Objection
Notice to Buyer prior to the expiration of the Review Period, then the Earn Out
Calculation set forth in the Earn Out Calculation Statement shall be final and
binding on the parties hereto, and the Earn Out Payment shall be immediately due
and payable. If Seller timely delivers an Earn Out Calculation Objection Notice,
Buyer and Seller shall negotiate in good faith to resolve the disputed items and
agree upon the resulting amount of the Revenue and the Earn Out Payment for the
applicable Calculation Period. If Buyer and Seller are unable to reach agreement
within thirty (30) days after such an Earn Out Calculation Objection Notice has
been given, all unresolved disputed items shall be promptly referred to the
Independent Accountants. The Independent Accountants shall be directed to render
a written report on the unresolved disputed items with respect to the applicable
Earn Out Calculation as promptly as practicable, but in no event greater than
thirty (30) days after such


6



--------------------------------------------------------------------------------




submission to the Independent Accountants, and to resolve only those unresolved
disputed items set forth in the Earn Out Calculation Objection Notice. If
unresolved disputed items are submitted to the Independent Accountants, Buyer
and Seller shall each furnish to the Independent Accountants such work papers,
schedules and other documents and information relating to the unresolved
disputed items as the Independent Accountants may reasonably request. The
Independent Accountants shall resolve the disputed items based solely on the
applicable definitions and other terms in this Agreement and the presentations
by Buyer and Seller, and not by independent review. The resolution of the
dispute and the calculation of Revenue that is the subject of the applicable
Earn Out Calculation Objection Notice by the Independent Accountants shall be
final and binding on the parties hereto and shall not be outside the range
established by the amounts in the (i) Earn Out Calculation Statement and (ii)
Seller’s proposed amount in dispute. The fees and expenses of the Independent
Accountants shall be borne by Seller and Buyer in proportion to the amounts by
which their respective calculations of Revenue differ from Revenue as finally
determined by the Independent Accountants.
3.5.3    Independence of Earn Out Payments. Except as otherwise stated in this
Agreement, Buyer’s obligation to pay each of the Earn Out Payments to Seller in
accordance with Section 3.3 is an independent obligation of Buyer and is not
otherwise conditioned or contingent upon the determination or payment of any
preceding or subsequent Earn Out Payment and the obligation to pay an Earn Out
Payment to Seller shall not create any separate obligation of Buyer to pay any
preceding or subsequent Earn Out Payment. For the avoidance of doubt and by way
of example, if there is no payment of the Earn Out Payment for the first
Calculation Period due to there being no Revenue in such period, but Revenue is
received in the second Calculation Period, then Buyer would be obligated to pay
such Earn Out Payment for the second Calculation Period for which Revenue was
received, and not the Earn Out Payment for the first Calculation Period.
3.5.4    Timing of Payment of Earn Out Payments. Subject to Section 3.5.2, any
Earn Out Payment that Buyer is required to pay pursuant to Section 3.5.1 hereof
shall be paid in full no later than five (5) Business Days following the date
upon which the determination of Revenue for the applicable Calculation Period
becomes final and binding upon the Parties (including any final resolution of
any dispute raised by Seller in an Earn Out Calculation Objection Notice). Buyer
shall pay to Seller the applicable Earn Out Payment in cash by wire transfer of
immediately available funds.
3.5.5    Post-closing Operation of the Business. Subject to the terms of this
Agreement and the other Transaction Documents, subsequent to the Closing, Buyer
shall have sole discretion with regard to all matters relating to the operation
of the Business; provided, that Buyer shall not, directly or indirectly, take
any actions in bad faith that would have the purpose of avoiding or reducing any
of the Earn Out Payments hereunder.  If Buyer makes changes in the operation of
the Business that have a material negative effect on the calculation of the Earn
Out Payments, then Buyer and Seller agree to negotiate in good faith to
reasonably adjust the basis for determination of the Earn Out Payments to
reasonably preserve the business understanding of the Parties with respect to
the Earn Out Payments as of the Closing; provided nothing herein shall require
either Party to agree to any such adjustment to the determination of the Earn
Out Payments.


7



--------------------------------------------------------------------------------




Notwithstanding the foregoing, Buyer has no obligation to operate the Business
in order to achieve any Earn Out Payment or to maximize the amount of any Earn
Out Payment.
3.5.6    Right of Set-off. Buyer shall have the right to withhold and set off
against any amount otherwise due to be paid pursuant to this Section 3.5 the
amount of any Losses to which any Buyer Indemnified Party may be entitled under
Section 9 of this Agreement.
3.5.7    No Security. The Parties hereto understand and agree that (i) the
contingent rights to receive any Earn Out Payment shall not be represented by
any form of certificate or other instrument, are not transferable, except by
operation of Laws relating to descent and distribution, divorce and community
property, and do not constitute an equity or ownership interest in Buyer or any
of its affiliates, (ii) Seller shall not have any rights as a security holder of
Buyer or any of its affiliates as a result of Seller’s contingent right to
receive any Earn Out Payment hereunder, and (iii) no interest is payable with
respect to any Earn Out Payment.
SECTION 4.     CLOSING
4.1    Closing /Effective Time. The closing (the “Closing”) shall take place at
the offices of LeClairRyan, A Professional Corporation, 919 E. Main Street, 24th
Floor, Richmond, Virginia 23219 at 10:30 a.m. local time on the date mutually
agreed to by the Parties. The transfer of the Specified Assets and Specified
Liabilities shall be effective as of 12:01 a.m. (local time) on January 1, 2019
(the “Effective Time”). In lieu of an in-person Closing, if the parties agree,
they may close by e-mail (pdf)/mail/overnight delivery. Although the Closing
will take place at the location set forth above, Buyer shall take possession of
the Specified Assets at the Property. The Parties hereto acknowledge and agree
that all proceedings to be taken and all documents to be executed and delivered
by all parties at the Closing shall be deemed to have been taken and executed
simultaneously, and no proceedings shall be deemed taken nor any documents
executed or delivered until all have been taken, executed and delivered.
4.2    Deliveries of Seller. At or prior to the Closing, Seller shall execute
and/or deliver the following items:
4.2.1     A Bill of Sale in a form agreed to by the Parties;
4.2.2    Original vehicle titles, duly endorsed by Seller, for all vehicles
included in the Equipment;
4.2.3    An Assignment and Assumption Agreement in a form agreed to by the
Parties;
4.2.4    A copy of the resolutions of the Board of Directors and shareholders of
Seller authorizing the execution, delivery and performance of this Agreement and
the transactions contemplated hereunder;
4.2.5    Copies of the Consents and approvals of all Persons which Seller is
required to obtain in order to transfer the Specified Assets to Buyer and to
consummate the transactions contemplated by this Agreement;


8



--------------------------------------------------------------------------------




4.2.6    Evidence, in substance and form reasonably satisfactory to Buyer, that
the Specified Assets are being transferred to Buyer free and clear of
Encumbrances;
4.2.7    The Disclosure Schedules, updated, as necessary, as of the Effective
Time;
4.2.8    The certificate required by Section 7.6.1.4;
4.2.9    The Employment Agreements;
4.2.10    The Statement of Estimated Closing Date Working Capital (to be
delivered at least three (3) Business Days prior to Closing);
4.2.11    A Closing settlement statement mutually agreed to by the Parties;
4.2.12    The duly authorized and executed Amendment to the Articles of
Incorporation of Seller pursuant to Section 8.11 hereof;
4.2.13    Such additional documents as Buyer may reasonably request.
4.3    Deliveries of Buyer. At or prior to the Closing, Buyer shall execute
and/or deliver the following items:
4.3.1    The Closing Payment by wire transfer of immediately available funds
pursuant to a wire direction letter provided by Seller to Buyer;
4.3.2    An Assignment and Assumption Agreement in a form agreed to by the
Parties;
4.3.3    A copy of the resolutions of the Board of Directors of Buyer
authorizing the execution, delivery and performance of this Agreement and the
transactions contemplated hereunder;
4.3.4    The certificate required by Section 7.8.2.4;
4.3.5    The Employment Agreements;
4.3.6    A Closing settlement statement mutually agreed to by the Parties; and
4.3.7    Such additional documents as Seller may reasonably request.


SECTION 5.     REPRESENTATIONS AND WARRANTIES OF THE SELLER
Seller represents and warrants to Buyer and covenants with Buyer, as set forth
below in this Section 5.


5.1    Organization. Seller is a corporation duly organized, validly existing
and in good standing under the laws of its jurisdiction of its incorporation.
Seller possesses the full corporate


9



--------------------------------------------------------------------------------




power and authority to enter into and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby. Seller is
qualified or registered in all jurisdictions in which property owned, leased or
operated by it or the nature of the business conducted by it makes such
qualification necessary.
5.2    Authority; Non-Contravention.
5.2.1    Seller has the right, power and authority to enter into and to perform
its obligations under this Agreement, and the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby by Seller has been duly authorized by all necessary
corporate action on the part of Seller. This Agreement constitutes a legal,
valid and binding agreement of Seller and is enforceable against Seller in
accordance with its terms, subject as to enforceability, to bankruptcy,
insolvency, fraudulent transfer, moratorium, reorganization and other similar
laws affecting creditors’ rights generally.
5.2.2    Except as set forth on Schedule 5.2.2, neither the execution, delivery
and performance of this Agreement nor the consummation or performance of any of
the transactions contemplated hereby by Seller will directly or indirectly (with
or without notice or lapse of time):
5.2.2.1     contravene, conflict with or result in a violation of (a) any of the
provisions of the articles or certificates of formation, bylaws, shareholders
agreements, or other organizational documents of Seller or (b) any resolution
adopted by the Board of Directors of Seller;
5.2.2.2     contravene, conflict with or result in a violation or breach of, or
result in a material default under, any provision of, any agreement, contract or
other instrument of which Seller is a party or by which the Specified Assets are
bound or subject;
5.2.2.3     violate any Law or regulation, or any Judgment, order or decree of
any court, Governmental Body, commission, agency or arbitrator, applicable to
Seller, any of the Specified Assets or the Business; or,
5.2.2.4     result in the creation of any Encumbrance on the Specified Assets.
5.2.3    Except as set forth on Schedule 5.2.3, Seller neither is nor will be
required to make any filing with or give any notice to, or obtain any Consent
from, any Person in connection with the execution and delivery of this
Agreement, or the consummation or performance of any of the transactions
contemplated hereby.
5.3    Title to Specified Assets. Except as set forth on Schedule 5.3, Seller
has good and valid title to all of the Specified Assets and has the right to
transfer all rights, title and interest in such Specified Assets, free and clear
of any Encumbrance.
5.4    Legal Proceedings. There are no Proceedings pending or, to the Knowledge
of Seller, threatened, in each case, that relate to the Specified Assets or the
Business or that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement. Seller is


10



--------------------------------------------------------------------------------




not subject to any outstanding order, decree or ruling issued by any
Governmental Body that relates to the Specified Assets.
5.5    Brokerage Fees. No broker, finder or investment banker, other than The
VSTH Group LLC, whose fee is the sole responsibility of Seller, is entitled to
any fee or commission from Seller for services rendered on behalf of Seller in
connection with the transactions contemplated by this Agreement.
5.6    Compliance with Laws. Except with respect to compliance with
Environmental Laws and Environmental Permits, which are covered exclusively in
Section 5.16 and are not covered by this Section 5.6, (a) Seller has operated
(since December 31, 2016) and is operating the Business in compliance with all
Laws and regulations, federal, state, provincial or local, domestic or foreign
applicable to Seller, the Specified Assets or the Business and (b) Seller has
not received, at any time since December 31, 2016, any written notice from any
Governmental Body regarding any violation of, or failure to comply with, any
Laws.
5.7    Assumed Purchase Orders and Contracts. Each purchase order, contract and
lease (the “Assumed Contracts”) listed on Schedules 2.1.3.2, 2.1.3.3 and 2.1.3.4
is valid and binding on Seller in accordance with its terms and is in full force
and effect. To the Knowledge of the Seller, no event or circumstance has
occurred that, with notice or lapse of time or both, would constitute or be
reasonably expected to constitute an event of default under any Assumed Contract
or result in a termination thereof or would cause or permit the acceleration or
other changes of any right or obligation or the loss of any benefit thereunder. 
None of Seller or, to Seller's Knowledge, any other party thereto is in breach
of or default under (or is alleged to be in breach of or default under), or has
provided or received any notice of any intention to terminate, any Assumed
Contract. Complete and correct copies of each Assumed Contract (including all
modifications, amendments and supplements thereto and waivers thereunder) have
been made available to Buyer. There are no material disputes pending or, to the
Knowledge of Seller, threatened under any Assumed Contract.
5.8    Intellectual Property. Schedule 5.8 contains a correct, current and
complete list of all Intellectual Property Registrations, specifying as to each,
as applicable: the title, mark, or design; the jurisdiction by or in which it
has been issued, registered or filed; the patent, registration or application
serial number; the issue, registration or filing date; and the current status.
All required filings and fees related to the Intellectual Property Registrations
have been timely filed with and paid to the relevant Governmental Bodies and
authorized registrars, and all Intellectual Property Registrations are otherwise
in good standing. To the Knowledge of the Seller, unless otherwise noted in
Schedule 5.8 (a) all of the Seller’s Intellectual Property assets are valid and
enforceable, and all Intellectual Property Registrations are subsisting and in
full force and effect. Seller has taken all reasonable and necessary steps to
maintain and enforce the Intellectual Property assets and (b) no Person has
infringed, misappropriated, or otherwise violated any of Seller’s Intellectual
Property assets. There are no actions (including any opposition, cancellation,
revocation, review, or other proceeding) settled, pending or, to Seller’s
Knowledge, threatened (including in the form of offers to obtain a license): (i)
alleging any infringement, misappropriation, or other violation of the
Intellectual Property of any Person by Seller in the conduct of the Business;
(ii) challenging the validity, enforceability, registrability, patentability, or
ownership of any Intellectual Property assets


11



--------------------------------------------------------------------------------




of Seller; or (iii) by Seller or any other Person alleging any infringement,
misappropriation, or violation by any Person of any of Seller’s Intellectual
Property assets.
5.9    Tax Matters.
5.9.1     Seller has properly prepared and filed, in a timely manner, all Tax
Returns, reports, related information and declarations (collectively, “Returns”)
related to the Business and required of Seller by applicable Law and has paid or
made provision for the payment of all Taxes related to the Business which have
or may become due and no extension of time for filing and Return is presently in
effect. Except as set forth in Schedule 5.9, Seller has not received any
assessment for unpaid Taxes, with respect to the Business, nor has agreed to any
extension of time for the assessment of any federal, state, local, provincial,
municipal or foreign Taxes related to the Business for any period. Adequate
provisions have been made for the payment of all current Taxes related to the
Business. There are no liens on the Specified Assets as a result of any Tax
liabilities, except for Taxes not yet due and payable.
5.9.2    Seller is not a party to any Proceeding by any Taxing Authority. There
are no pending or threatened Proceedings by any Taxing Authority. Seller is not
a “foreign person” as that term is used in the Treasury Regulations Section
1.1445-2.
5.10    Product Warranty. Each product sold or delivered by the Business before
Closing and has been sold and delivered in conformity with all applicable
contractual commitments, Laws and all express warranties, and, Seller has no
liability for replacement or repair thereof or other damages in connection
therewith. No product sold or delivered by the Business is subject to any
guaranty, warranty or other indemnity beyond Seller’s applicable standard terms
and conditions of sale, a copy of which has been provided to Buyer before
Closing.
5.11    Product Liability. To the Knowledge of Seller, Seller has no liability
arising out of any injury to individuals or property as a result of the
ownership, possession or use of any product sold or delivered by the Business
prior to the Closing.
5.12    Labor and Employment Matters. Schedule 5.12 contains a list of all
employees of Seller employed in the Business and sets forth for each the
following: (i) name, (ii) title or position, (iii) hire date, (iv) current
annual compensation, (v) commission, bonus or incentive based compensation, and
(vi) general description of Seller’s fringe benefits and accrued vacation and
sick leave policies. The Parties agree that Schedule 5.12 shall be updated and
delivered with information current as of the Effective Time, with the addition
of specific vacation and sick leave accrual information for each employee as of
the Effective Time. Schedule 5.12 sets forth a complete and correct list of each
employment agreement, severance agreement, deferred compensation agreement or
similar arrangements to which Seller is a party or by which it is obligated.
Seller has not agreed to pay any of its employees any bonus consideration based
on the successful closing of the transactions contemplated under this Agreement.
Except as set forth on Schedule 5.12, Seller is not a party to, bound by, or
negotiating any collective bargaining agreement or similar arrangement with a
labor organization, union or work council representing any of its employees.
Seller is in full compliance with the terms of all agreements listed on Schedule
5.12. There is not, and has not been for the past eighteen (18) months, any
union, works council or labor organization (collectively,


12



--------------------------------------------------------------------------------




“Union”) representing or purporting to represent any employee of Seller, and, to
Seller’s Knowledge, no Union or group of employees is seeking or has sought to
organize employees for the purpose of collective bargaining. Seller has no duty
to bargain with any Union. Except as set forth on Schedule 5.12, since January
1, 2015 there has not been, nor, to Seller’s Knowledge, has there been any
threat of, any strike, slowdown, work stoppage, lockout, concerted refusal to
work overtime or other similar labor activity or dispute affecting the Seller or
the Business. There are no material controversies, claims or grievances pending,
or, to the Knowledge of Seller, threatened between Seller and any of its
employees. All individuals characterized and treated by Seller as consultants or
independent contractors of the Business are properly treated as independent
contractors under all applicable Laws. All employees of the Business classified
as exempt under the Fair Labor Standards Act and state and local wage and hour
laws are properly classified. Seller is in compliance with and has complied with
(since January 1, 2014) all immigration laws, including Form I-9 requirements
and any applicable mandatory E-Verify obligations. Seller is and has been (since
January 1, 2016) in compliance with all applicable Laws pertaining to employment
and employment practices, including all Laws relating to labor relations, equal
employment opportunities, fair employment practices, employment discrimination,
harassment, retaliation, reasonable accommodation, disability rights or
benefits, immigration, wages, hours, overtime compensation, child labor, hiring,
promotion and termination of employees, working conditions, meal and break
periods, privacy, health and safety, workers’ compensation, leaves of absence
and unemployment insurance. Except as set forth on Schedule 5.12, there are no
claims against Seller pending, or to Seller’s Knowledge, threatened to be
brought or filed, by or with any Governmental Body or arbitrator in connection
with the employment of any current or former applicant, employee, consultant,
volunteer, intern or independent contractor of Seller, including, without
limitation, any claim relating to unfair labor practices, employment
discrimination, harassment, retaliation, equal pay, wage and hours or any other
employment related matter arising under applicable Laws. Seller has not taken
any action prior to the date hereof that would trigger the WARN Act with respect
to Seller.
5.13    Licenses and Permits. Schedule 2.1.1.6 lists all Licenses and Permits
required to conduct the Business as it is presently being conducted. All such
Licenses and Permits are in full force and effect and, except as set forth on
Schedule 2.1.1.6, all of which are assignable. Seller has operated the Business
in compliance in all material respects with all of the terms and conditions set
forth in such Licenses and Permits. No notice of any violation of any such
License or Permit has been received by Seller since January 1, 2017, or, to the
Knowledge of Seller, recorded or published, and no proceeding is pending, or, to
the Knowledge of Seller, threatened, to revoke any of them. No approval of or
filing with a Governmental Body is required in order to consummate the
transactions hereunder.
5.14    Financial Statements. Seller has delivered, or as of the Closing will
have delivered, to Buyer the following financial statements and notes, true and
correct copies of which are attached as Schedule 5.14 to this Agreement
(collectively, the “Financial Statements”): (a) balance sheets of Seller as of
each of December 31, 2016 and December 31, 2017, and the corresponding income
statements of Seller for each of the calendar years ending December 31, 2016 and
December 31, 2017; and (b) the balance sheet of Seller as of September 30, 2018,
and the corresponding income statement of Seller as of September 30, 2018. The
Financial Statements have been prepared in


13



--------------------------------------------------------------------------------




accordance with GAAP applied on a consistent basis throughout the period
involved, subject, in the case of the Financial Statements as of September 30,
2018, to (i) normal and recurring year-end adjustments (the effect of which will
not be materially adverse) and the absence of notes (that, if presented, would
not differ materially from those presented in the other Financial Statements)
and (ii) the September 30, 2018 balance sheet being prepared on a tax basis. The
Financial Statements have been prepared on a consistent basis throughout the
period involved, are based on the books and records of the Business, and fairly
present in all material respects the financial condition of the Business as of
the respective dates they were prepared and the results of the operations of the
Business for the periods indicated.
5.15    Employee Benefit Plans. Except as set forth in Schedule 5.15, Seller
maintains no Employee Plans. All Employee Plans listed in Schedule 5.15 are in
compliance in all material respects with the requirements prescribed by
applicable statutes, orders, governmental rules and regulations, and Seller has
complied in all material respects with all applicable laws and regulations in
the establishment and administration of the Employee Plans. Seller has performed
all obligations required to be performed by it under the Employee Plans, and
Seller is not in any respect in material violation of, any of the Employee
Plans. All payments which are due for each Employee Plan have been timely paid,
and all payments for any period ending on or before the Effective Time which are
not yet due have been timely paid or accrued. No action, suit, proceeding,
hearing or investigation (other than routine claims for benefits) is pending or
threatened with respect to any Employee Plan. Seller and each Benefit Plan is in
compliance, in all material respects, with the Affordable Care Act (the “ACA”).
All required taxes or penalties due and payable under the ACA have been paid,
and no excise tax or penalty under the ACA is outstanding, has accrued, or will
become due with respect to any period prior to the Closing.  Except as set forth
in Schedule 5.15, Seller has selected a measurement period and stability period
for applicable full time employees covered under the ACA.  All “group health
plans,” as defined in Section 5000(b)(1) of the Code, covering the Target
Companies’ employees and their affiliates have been maintained in timely
compliance with the notice and healthcare continuation coverage requirements of
Section 4980B of the Code and Part 6 of Subtitle B of Title I of ERISA.
5.16    Environmental Matters. Except as set forth in Schedule 5.16:
5.16.1    The operation of the Business and the Specified Assets have been since
December 31, 2016 and currently are in compliance in all material respects with
the Environmental Permits and Environmental Laws. To the Knowledge of the
Seller, there has been no Release or threat of Release of any Hazardous
Substances (requiring investigation, assessment, remediation or monitoring under
any Environmental Laws) in, on, under, or from any real property owned, leased
or used in connection with the ownership or operation of the Business or the
Specified Assets. Seller has not, since December 31, 2016, received any written
or, to Seller’s Knowledge oral, notice from any governmental authority or any
third party alleging any non-compliance with or any potential liability under
any Environmental Law or Environmental Permit relating to the Business or the
Specified Assets.
5.16.2    To the Knowledge of the Seller, no underground storage tanks are
located in, on or under the Real Property. Any aboveground storage tanks used to
store Hazardous


14



--------------------------------------------------------------------------------




Substances in or on the Real Property are in compliance in all material respects
with all Environmental Laws.
5.16.3    To the Knowledge of Seller, there is not currently and never has been
any material mold, fungal or other microbial growth in or on the Real Property,
or conditions that could reasonably be expected to result in material mold,
fungal or microbial growth (e.g. material problems with the heating, ventilation
and air conditioning system, water leaks or building materials known to be
conducive to material mold, fungal or microbial growth), that could reasonably
be expected to result in material liability or material costs or expenses to
remediate the mold, fungal or microbial growth or to remedy the conditions that
could reasonably be expected to result in such material growth.
5.17    Inventory. All Inventory, whether or not reflected in the Financial
Statements, consists of a quality and quantity usable and salable in the
ordinary course of business consistent with past practice, except for obsolete,
damaged, defective or slow-moving items that have been written off or written
down to fair market value or for which adequate reserves have been established.
All Inventory is owned by Seller free and clear of all Encumbrances, and no
Inventory is held on a consignment basis. The quantities of each item of
Inventory (whether raw materials, supplies, work-in-process or finished goods)
are not excessive, but are reasonable in the present circumstances of Seller.
5.18    Condition and Sufficiency of the Equipment. Except as set forth on
Schedule 5.18, the Equipment included in the Specified Assets is structurally
sound, is in good operating condition and repair, and is adequate for the uses
to which it is being put, and none of the Equipment is in need of maintenance or
repairs except for ordinary, routine maintenance and repairs that are not
material in nature or cost. The Specified Assets are sufficient for the
continued conduct of the Business after the Closing in substantially the same
manner as conducted prior to the Closing and constitute all of the rights,
property and assets necessary to conduct the Business as currently conducted.
None of the Excluded Assets are material to the Business.
5.19    Customers and Suppliers.
5.19.1    Schedule 5.19.1 sets forth with respect to the Business (i) each
customer who has paid aggregate consideration to Seller for goods or services
rendered in an amount greater than or equal to $500,000 for each of the two most
recent fiscal years (collectively, the “Material Customers”); and (ii) the
amount of consideration paid by each Material Customer during such periods.
Except as set forth on Schedule 5.19.1, Seller has not received any notice, and
has no reason to believe, that any of the Material Customers has ceased, or
intends to cease after the Closing, to use the goods or services of the Business
or to otherwise terminate or materially reduce its relationship with the
Business.
5.19.2    Schedule 5.19.2 sets forth with respect to the Business (i) each
supplier to whom Seller has paid consideration for goods or services rendered in
an amount greater than or equal to $500,000 for each of the two most recent
fiscal years (collectively, the “Material Suppliers”); and (ii) the amount of
purchases from each Material Supplier during such periods. Seller has not
received any notice, and has no reason to believe, that any of the Material
Suppliers has ceased, or


15



--------------------------------------------------------------------------------




intends to cease, to supply goods or services to the Business or to otherwise
terminate or materially reduce its relationship with the Business
5.20    Absence of Certain Changes, Events and Conditions. Since January 1,
2018, and other than in the ordinary course of business consistent with past
practice, there has not been any: (a) event, occurrence or development that has
had, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect; (b) material change in any method of accounting or
accounting practice for the Business, except as required by GAAP or as disclosed
in the notes to the Financial Statements; (c) material change in cash management
practices and policies, practices and procedures with respect to collection of
Trade Accounts Receivable, establishment of reserves for uncollectible Trade
Accounts Receivable, accrual of Trade Accounts Receivable, inventory control,
prepayment of expenses, payment of trade accounts payable, accrual of other
expenses, deferral of revenue and acceptance of customer deposits; (d) entry
into any Contract that would constitute a Material Contract; (e) incurrence,
assumption or guarantee of any indebtedness for borrowed money in connection
with the Business except unsecured current obligations and liabilities incurred
in the ordinary course of business consistent with past practice; (f) transfer,
assignment, sale or other disposition of any of the Specified Assets shown or
reflected in the December 31, 2017 balance sheet, except for the sale of
Inventory and obsolete or surplus equipment in the ordinary course of business;
(g) transfer or assignment of or grant of any license or sublicense under or
with respect to any of Seller’s Intellectual Property Assets (except
non-exclusive licenses or sublicenses granted in the ordinary course of business
consistent with past practice; (h) abandonment or lapse of or failure to
maintain in full force and effect any Intellectual Property Registration, or
failure to take or maintain reasonable measures to protect the confidentiality
or value of any material Trade Secrets included in the Intellectual Property
assets; (i) material damage, destruction or loss, or any material interruption
in use, of any Specified Assets, whether or not covered by insurance; (j)
acceleration, termination, material modification to or cancellation of any
Assumed Contract, License or Permit; (k) imposition of any Encumbrance upon any
of the Specified Assets; (l) grant of any bonuses, whether monetary or
otherwise, or increase in any wages, salary, severance, pension or other
compensation or benefits in respect of any current or former employees,
officers, directors, independent contractors or consultants of the Business, (m)
action to accelerate the vesting or payment of any compensation or benefit for
any current or former employee, officer, director, consultant or independent
contractor of the Business; (n) any loan to (or forgiveness of any loan to), or
entry into any other transaction with, any current or former directors, officers
or employees of the Business; (o) adoption of any plan of merger, consolidation,
reorganization, liquidation or dissolution or filing of a petition in bankruptcy
under any provisions of federal or state bankruptcy Law or consent to the filing
of any bankruptcy petition against it under any similar Law; or (p) purchase,
lease or other acquisition of the right to own, use or lease any property or
assets in connection with the Business, except for purchases of Inventory or
supplies in the ordinary course of business consistent with past practice.
SECTION 6.     REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer represents and warrants to Seller and covenants with Seller, as set forth
below in this Section 6.


16



--------------------------------------------------------------------------------




6.1    Organization. Buyer is a limited liability company duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization. Buyer possesses the full limited liability company power and
authority to enter into and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby.
6.2    Authority; Non-Contravention. Buyer has the right, power and authority to
enter into and to perform its obligations under this Agreement, and the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby by Buyer have been duly authorized by all
necessary corporate action by its sole member and manager. Buyer’s execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby: (a) do not constitute a violation of or
default under its respective charter or operating agreement; (b) do not
constitute a default or breach (immediately or after the giving of notice,
passage of time or both) under any contract to which Buyer is a party or by
which Buyer is bound; (c) do not constitute a violation of any Law or Judgment
that is applicable to Buyer or to its businesses or assets, or to the
transactions contemplated by this Agreement; and (d) do not require the Consent
of any Person. This Agreement constitutes a legal, valid and binding agreement
of Buyer and is enforceable against Buyer in accordance with its terms, subject
as to enforceability, to bankruptcy, insolvency, fraudulent transfer,
moratorium, reorganization and other similar laws affecting creditors’ rights
generally.
6.3    Brokerage Fees. No broker, finder or investment banker is entitled to any
fee or commission from Buyer for services rendered on behalf of Buyer in
connection with the transactions contemplated by this Agreement.


SECTION 7.     PRE-CLOSING COVENANTS; TERMINATION
7.1    Conduct of Business Prior to the Closing. From the date hereof until the
Closing, except as otherwise provided in this Agreement or consented to in
writing by Buyer (in its sole discretion), Seller shall (a) conduct the Business
in the ordinary course of business consistent with past practice and (b) use
reasonable best efforts to maintain and preserve intact the Specified Assets.
7.2    Access to Information. From the date hereof until the Closing, Seller
shall (a) afford Buyer and its representatives, upon reasonable prior written
notice, full and free access to and the right to inspect all of the properties,
assets, books, records, contracts and other documents related to the Business
and the Specified Assets, and (b) furnish Buyer and its representatives with
such financial, operating and other data and information related to the Business
as Buyer or any of its representatives may reasonably request.
7.3    No Solicitation of Other Bids. So long as this Agreement has not been
properly terminated, Seller shall not, nor shall Seller permit or authorize any
of its respective representatives or affiliates to, directly or indirectly, (a)
encourage, solicit, initiate, facilitate or continue inquiries regarding the
direct or indirect disposition, whether by sale, merger or otherwise, of all or
any portion of the Business or the Specified Assets (an “Acquisition Proposal”),
(b) enter into discussions or negotiations with, or provide any information to,
any Person concerning a possible Acquisition


17



--------------------------------------------------------------------------------




Proposal, or (c) enter into any agreements or other instruments (whether or not
binding) regarding an Acquisition Proposal.
7.4    Notification of Certain Events. From the date hereof until the Closing,
Seller shall promptly notify Buyer in writing of any fact, circumstance, event
or action, the existence, occurrence or taking of which (a) has had, or could
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the Business or the Specified Assets, (b) has resulted in, or
could reasonably be expected to result in, any representations or warranties,
including the corresponding Disclosure Schedules, made by Seller hereunder not
being true and correct in any material respects or (c) has resulted in, or could
reasonably be expected to result in, the failure of any of the conditions set
forth in Section 7.8 to be satisfied. Buyer’s receipt of information pursuant to
this Section 7.4 shall not operate as a waiver or otherwise affect any
representations, warranty or agreement given or made by Seller in this
Agreement.
7.5    Accomplishment of Closing Conditions. From the date hereof until the
Closing, each Party shall use reasonable best efforts to take such actions as
are necessary to expeditiously satisfy the closing conditions set forth in
Section 7.6 hereof.
7.6    Conditions to Closing.
7.6.1    The obligations of Buyer to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment or Buyer’s waiver of each of
the following conditions:
7.6.1.1    The representations and warranties of Seller contained in Section 5
shall be true and correct in all material respects as of the Closing with the
same effect as though made at and as of such date (except those representations
and warranties that address matters only as of a specified date, which shall be
true and correct in all material respects as of that specified date).
7.6.1.2    Seller shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement to be performed or complied with by it prior to or on the Closing,
including, but not limited to the deliveries contemplated by Section 4.2.
7.6.1.3    No Legal Proceeding shall have been commenced against Seller or
Buyer, which would prevent the Closing. No injunction or restraining order shall
have been issued by any Governmental Body, and be in effect, which restrains or
prohibits any transaction contemplated hereby.
7.6.1.4    Buyer shall have received a certificate, dated the Closing date and
signed by a duly authorized officer of Seller, that each of the conditions set
forth in Section 7.6.1.1 and Section 7.6.1.2 have been satisfied.
7.6.1.5    No Material Adverse Change shall have occurred with respect to the
Business or the Specified Assets.


18



--------------------------------------------------------------------------------




7.6.1.6    Buyer shall have received evidence of the occurrence of the closing
or satisfaction of all conditions for closing pursuant to the sale of the Real
Property from Seller to Store Capital, as described in Section 8.10 hereof.
7.6.1.7    Seller shall have delivered a complete, substantive response to the
United States Environmental Protection Agency’s Request for Information Pursuant
to Section 104(e) of CERCLA dated May 31, 2018 (the “EPA Request for
Information”) prior to Closing and shall have provided a draft of such response
to Buyer at least ten (10) days prior to Closing.
7.6.2    The obligations of Seller to consummate the transactions contemplated
by this Agreement shall be subject to the fulfillment or Seller’s waiver of each
of the following conditions:
7.6.2.1    The representations and warranties of Buyer contained in Section 6
shall be true and correct in all material respects as of the Closing with the
same effect as though made at and as of such date (except those representations
and warranties that address matters only as of a specified date, which shall be
true and correct in all material respects as of that specified date).
7.6.2.2    Buyer shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement to be
performed or complied with by it prior to or on the Closing date, including, but
not limited to the deliveries contemplated by Section 4.3.
7.6.2.3    No Legal Proceeding shall have been commenced against Seller or
Buyer, which would prevent the Closing. No injunction or restraining order shall
have been issued by any Governmental Body, and be in effect, which restrains or
prohibits any transaction contemplated hereby.
7.6.2.4    Seller shall have received a certificate, dated the Closing date and
signed by a duly authorized officer of Buyer, that each of the conditions set
forth in Section 7.6.2.1and Section 7.6.2.2 have been satisfied.
7.6.2.5    Seller shall have received evidence of the occurrence of the closing
or satisfaction of all conditions for closing pursuant to the sale of the Real
Property from Seller to Store Capital, as described in Section 8.10 hereof.
7.7    Termination.
7.7.1    Termination Generally. This Agreement may be terminated at any time
prior to the Closing:
7.7.1.1    By the mutual and written consent of the Parties hereto;
7.7.1.2    By Seller by written notice to Buyer if: (i) Seller is not then in
material breach of any provision of this Agreement and there has been a breach,
inaccuracy in or failure to perform any representation, warranty, covenant or
agreement made by Buyer pursuant to this


19



--------------------------------------------------------------------------------




Agreement that would give rise to the failure of any of the conditions specified
in Section 7.6.2, or (ii) any of the conditions set forth in Section 7.6.2 shall
not have been, or likely will not be, fulfilled by January 15, 2019, unless such
failure shall be due to the failure of Seller to perform or comply with any of
the covenants, agreements or conditions hereof to be performed or complied with
by it prior to the Closing.
7.7.1.3    By Buyer by written notice to Seller if: (i) Buyer is not then in
material breach of any provision of this Agreement and there has been a breach,
inaccuracy in or failure to perform any representation, warranty, covenant or
agreement made by Seller pursuant to this Agreement that would give rise to the
failure of any of the conditions specified in Section 7.6.1, or (ii) any of the
conditions set forth in Section 7.6.1 shall not have been, or likely will not
be, fulfilled by January 15, 2019, unless such failure shall be due to the
failure of Buyer to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing.
7.7.2    Effect of Termination. In the event of the termination of this
Agreement in accordance with Section 7.7.1.1 (unless otherwise agreed in writing
between the Parties in the mutual termination agreement), this Agreement shall
forthwith become void. In the event of the termination of this Agreement in
accordance with Sections 7.7.1.2, or 7.7.1.3, each party shall be entitled to
seek any remedy at law for breach of contract with respect to this Agreement but
no party shall be entitled to the equitable remedy of specific performance or to
make any claims for indemnification pursuant to Section 9 hereof.


SECTION 8.    POST-CLOSING COVENANTS
8.1    Post-Closing Cooperation of the Parties; Further Assurances. From and
after the Closing: (a) Seller shall cooperate with Buyer to transfer to Buyer
the full title, control and enjoyment of the Specified Assets; (b) Seller shall
promptly deliver to Buyer all correspondence, papers, documents and other items
and materials received by it or found to be in its possession which pertain to
the Specified Assets; and (c) Seller shall cooperate with Buyer and its auditors
with respect to requests for financial information relating to the Business
prior to Closing, which financial information may be required to be reviewed,
audited and publicly reported, pursuant to GAAP and/or applicable Law. In
furtherance of the foregoing, Buyer shall promptly take all actions and do all
things necessary in order for Buyer to take physical possession of the Specified
Assets which constitute tangible personal property. Seller shall provide Buyer
with access, upon reasonable prior notice from Buyer, to the Specified Assets to
permit Buyer to comply with its obligations hereunder. At any time and from time
to time after the Closing, at Buyer’s request and without further consideration,
Seller shall execute and deliver all such further agreements, certificates,
instruments and documents and perform such further actions as Buyer may
reasonably request, in order to fully consummate the transactions contemplated
by this Agreement and fully carry out the purposes and intent of this Agreement.


8.2    Employees.




20



--------------------------------------------------------------------------------




8.2.1    Employees Generally. At Closing, the employment by Seller of all its
employees shall be terminated. Buyer shall offer employment to all employees of
Seller upon such terms and with any such employee benefit plan (collectively,
“Buyer Benefit Plans”) as Buyer determines. The employees who elect to become
employees of Buyer are referred to as “Transferred Employees.” Unless otherwise
required by applicable Law or otherwise prohibited by the Buyer Benefit Plans,
Transferred Employees shall be eligible for Buyer Benefit Plans effective as of
the commencement date of each employee’s employment with Buyer and, unless
otherwise required by applicable Law or otherwise prohibited by such Buyer
Benefit Plan, Buyer shall recognize all service of the Transferred Employees
with Seller, as if such service were with Buyer, for vesting, eligibility and
accrual purposes. Additionally, Buyer shall assume liability for the Transferred
Employees’ vacation and sick leave accrued by Seller prior to Closing, as
detailed on Schedule 5.12. Buyer agrees and acknowledges that it will be
responsible for providing or continuing group health plan continuation coverage
under Section 4980B of the Internal Revenue Code and Sections 601 through 609 of
ERISA (“COBRA”) to all “M&A qualified beneficiaries” as required by COBRA and
Treasury Regulation Section 54.4980B-9.
8.2.2    Seller 401(k) Plan Generally. Seller shall, after Closing, manage and
administer the tasks associated with the wind-down of the American Stainless
Tubing, Inc. 401(k) Plan (“Seller 401(k) Plan”). Such tasks are expected to
include, without limitation, performing compliance tests, delivering to
participants the notices required under Section 402(f) of the Code, distributing
or rolling over participant accounts as directed by participants, filing Form
5310 with the IRS as part of a request for a favorable determination letter upon
plan termination, obtaining the 2018 plan year audit, and preparing and filing
the final Form 5500. After these wind-down activities are complete, Seller shall
take the necessary corporate action to terminate the Seller 401(k) Plan.
8.2.3    Plan Loan Rollovers from Seller 401(k) Plan. Within a reasonable period
of time after Closing, Buyer shall cause its parent company, Synalloy
Corporation, to cause the Synalloy Corporation 401(k) Employee Stock Ownership
Plan to accept the direct rollover of plan loans from the Seller 401(k) Plan.
Seller shall execute such documents, take such actions and provide such
information as Buyer may reasonably request to facilitate the foregoing.
  
8.3    Non-Competition, Non-Solicitation Confidentiality Covenants of Seller.
  
8.3.1    Confidentiality.


8.3.1.1.    Seller has had access to, and familiarity with, the Proprietary and
Confidential Information, which is known only to the shareholders, officers, and
directors of the Seller or other employees, former employees, consultants or
others in a confidential information relationship with the Seller. Without the
prior written consent of Buyer, Seller hereby covenants and agrees that from and
after the Closing, Seller shall not disclose to any other Person or use in any
manner any Proprietary and Confidential Information; provided, however, that
Seller may disclose or use any such Proprietary and Confidential Information (i)
as it becomes generally available to the public other than through a breach of
this Agreement by Seller or any of its Affiliates and representatives, (ii) as
it becomes available to Seller on a non-confidential basis from a source


21



--------------------------------------------------------------------------------




other than any other party hereto or such other party’s Affiliates or
representatives, provided that such source is not bound by a confidentiality
agreement or other obligations of secrecy, (iii) as may be required in any
report, statement or testimony required to be submitted to any Governmental Body
having or claiming to have jurisdiction over Seller, or as may be otherwise
required by applicable Law, or as may be required in response to any summons or
subpoena or in connection with any litigation, (iv) as may be required to obtain
any governmental approval or consent required in order to consummate the
transactions contemplated by this Agreement, (v) as may be necessary to
establish Seller’s rights under this Agreement or (vi) as may be consented to in
writing by Buyer or as may be necessary in Seller’s performance of duties on
behalf of Buyer following the date hereof; provided, further that in the case of
clauses (iii) and (iv) above, Seller will promptly notify Buyer and, to the
extent practicable and permitted by law, provide Buyer a reasonable opportunity
to prevent public disclosure of such Proprietary and Confidential Information
prior to use or disclosure thereof. Seller acknowledges responsibility for
disclosures caused by Seller and any of its Affiliates and representatives.


8.3.1.2.    For purposes of this Agreement, “Proprietary and Confidential
Information” means any information of the Business that is not generally known
to the public or to the Seller’s competitors in the industry, is used in the
Business, and gives the Business an advantage over businesses that do not know
the information. “Proprietary and Confidential Information” includes know-how,
trade secrets, client lists, supplier lists, referral source lists, computer
software or data of any sort developed or compiled by the Seller, algorithms,
source or other computer code, requirements and specifications, procedures,
security practices, regulatory compliance information, personnel matters,
drawings, specifications, instructions, methods, processes, techniques,
formulae, costs, profits or margin information, markets, sales, pricing
policies, operational methods, plans for future development, data drawings,
samples, processes, products, the financial condition, results of operations,
business, properties, assets, liabilities, or future prospects of the Seller
with respect to the Business.


8.3.2    Non-competition and Non-solicitation Covenants. In consideration of the
purchase by Buyer of the Specified Assets, Seller shall not, and shall cause its
Affiliates, and shareholders not to, during the Non-Compete Period and within
the Territory, in any manner, directly or indirectly or by assisting any other
Person, (i) own, control, manage, engage in, fund, finance or be a consultant
for any business competitive with the Business, except that the ownership of
Seller of not more than three percent of the shares of stock of any corporation
having a class of equity securities actively traded on an national securities
exchange or on NASDAQ shall not be deemed by violate the prohibitions of this
paragraph, (ii) knowingly sell or distribute in the Territory stainless steel
pipe and tube, regardless of where the pipe and tube is manufactured, except as
a partner of Buyer or one of its Affiliates, including selling to third parties
that Seller knows ultimately distribute these product lines into the Territory,
(iii) recruit, solicit, induce or hire (except as a result of a general
advertisement), or attempt to recruit, solicit, induce or hire, any of the
Transferred Employees or employees of Buyer (or any of its Affiliates) to
terminate their employment with, or otherwise cease their relationship with,
Buyer (or any of its Affiliates), or (iv) solicit, divert, reduce or otherwise
modify or attempt to solicit, divert, reduce or otherwise modify, the business
of the clients, suppliers, licensors, licensees, franchisees, customers,
accounts or business relations, or prospective clients,


22



--------------------------------------------------------------------------------




suppliers, licensors, licensees, franchisees, customers, accounts or business
relations, of the Business.


8.3.3    In the event a judicial or arbitral determination is made that any
provision of this Section 8.3 constitutes an unreasonable or otherwise
unenforceable restriction against Seller, provisions of this Section 8.3 shall
be rendered void only to the extent that such judicial or arbitral determination
finds such provisions to be unreasonable or otherwise unenforceable with respect
to Seller. In this regard, any judicial authority construing this Agreement
shall be empowered to sever any portion of the Territory, any prohibited
business activity or any time period from the coverage of this Section 8.3 and
to apply the provisions of this Section 8.3 to the remaining portion of the
Territory, the remaining business activities and the remaining time period not
so severed by such judicial or arbitral authority. If any restriction set forth
in this Section 8.3 is found by any court of competent jurisdiction or
arbitration panel to be unenforceable because it extends for too long a period
of time or over too great a range of activities or in too broad a geographic
area, it is the intent of the Parties hereto that it extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.


8.3.4    The restrictions contained in this Section 8.3 are necessary for the
protection of the business and goodwill of Buyer and are considered by Seller to
be reasonable for such purpose. Seller expressly acknowledges the value of the
consideration received in connection with this Section 8.3, agrees that any
breach of this Section 8.3 will cause Buyer substantial and irrevocable damage
and therefore, in the event of any such breach, in addition to such other
remedies which may be available at law or equity, Buyer shall have the right to
seek specific performance and injunctive relief.


8.4
Taxes.



8.4.1    To the extent any sales, use, value-added, gross receipts, excise,
registration, stamp duty, transfer or other similar taxes or governmental fees
(“Transfer Taxes”) are imposed or levied by reason of, in connection with or
attributable to this Agreement and the transactions contemplated hereby, such
Transfer Taxes shall be borne 50/50 by Seller and Buyer. All ad valorem Taxes,
if any, on the Specified Assets for the year in which the Closing occurs shall
be prorated per diem on a calendar-year basis. The Parties shall cooperate with
each other to the extent reasonably requested and legally permitted to minimize
any such Transfer Taxes. The Party required by law to file a Tax Return, if any,
with respect to such Transfer Taxes or ad valorem taxes shall do so within the
time period prescribed by law.
 
8.4.2    Seller and Buyer shall cooperate fully, as and to the extent reasonably
requested by the other Party, in connection with any Tax proceeding relating to
the Specified Assets or the transactions contemplated by this Agreement. Such
cooperation shall include the retention and (upon the other Party’s request) the
provision of records and information which are reasonably relevant to any Tax
audit, litigation or other Proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Seller agrees to retain all books and records
with respect to Tax matters pertinent to the Specified Assets relating to any
taxable period beginning before the Effective Time until the


23



--------------------------------------------------------------------------------




longer of (x) sixty (60) days after the expiration of the statute of limitations
of the respective taxable periods or (y) six years, and to abide by all record
retention agreements entered into with any Taxing Authority to the extent
related to the Specified Assets or the Business.


8.4.3    Bulk Sales Law. The Parties hereto waive compliance with the provisions
of any “bulk sales laws” or similar Laws of any state or other jurisdiction
which may be applicable to the transactions contemplated hereby or that may
otherwise be applicable with respect to the sale of any or all of the Specified
Assets to Buyer.


8.5    Public Announcements. Shortly after the date of this Agreement, Buyer, or
an Affiliate of Buyer, will issue a Form 8-K (including press release), Form
8-K/A and other securities filings (collectively, the “Filings”) referencing the
execution of this Agreement, the parties hereto and other material terms. Except
in such Filings and other subsequent filings that may be required by securities
Law, neither Seller nor Buyer shall disclose to any Person, other than an
Affiliate of such Party, the financial or other terms of this Agreement without
the prior written consent of the other Party, unless required to do so by a
Governmental Body or Law or in accordance with the terms hereof. Notwithstanding
the foregoing or anything else to the contrary in this Agreement, the Parties
hereto (and each employee, representative or other agent of a Party) may
disclose to any and all Persons the Tax treatment and Tax structure of the
transactions contemplated by this Agreement and all materials of any kind that
are provided to the Parties relating to such Tax treatment and Tax structure.


8.6    Assignment of Warranties. At Closing, Seller shall assign all
supplier/manufacturer warranties regarding the Specified Assets to Buyer,
including, but not limited to, any such warranties on the Equipment and raw
material Inventory.


8.7    Employment Agreements. Effective upon the Closing, Buyer shall enter into
employment agreements with Maria Haughton Roberson and Rex Haughton
(collectively, the “Employment Agreements”). Seller and Buyer acknowledge and
agree that fully executed Employment Agreements are a condition precedent to
Buyer’s obligation to close the transactions contemplated by this Agreement.
  
8.8    Product Warranty Claims. If, following the Closing, Buyer receives a
claim from any of its customers or any of the former customers of Seller that
any of the Specified Assets or any other goods manufactured or sold by Seller
prior to the Closing contain or suffer from any non-compliance with the terms or
specifications of the purchase order or contract or makes any other warranty
claim and, that as a result thereof, said customer has elected to either (i)
reject the goods manufactured or sold by Seller, or (ii) claim a full or partial
credit for the cost of such goods against any amounts owed to Buyer, then Buyer
promptly shall notify Seller of such claim. Upon receipt of such notification,
Seller shall have ten (10) days in which to determine whether to accept or
reject each product warranty claim. If a product warranty claim is rejected by
the Seller on commercially reasonable grounds, then Buyer may resolve such
product warranty claim in any manner that Buyer deems necessary and appropriate
under the circumstances and, to the extent that the relevant customer should
obtain a valid and enforceable order from a competent court confirming that the
claim is grounded and ordering Buyer to pay the customer to satisfy such product
warranty, then


24



--------------------------------------------------------------------------------




Buyer may seek to recover its reasonable costs and expenses from Seller under
and pursuant to the terms of Section 9 of this Agreement. If Seller elects to
accept any product warranty claims made by customers following the Closing,
Seller shall assist Buyer in the resolution of such product warranty claims as
more particularly described below. Seller may elect to either (x) pay the
customer for the product plus freight in exchange for returned product, if any,
or (y) request that Buyer repair, remanufacture or replace the product and
reimburse Buyer for Buyer’s actual costs (including depreciation costs, if any,
and freight) in remanufacturing, repairing or replacing the product, less a
credit for the amount of returned product based upon market value. In such a
case, the Parties shall act in good faith to reach an agreement on the amount
due by the Seller and the Seller shall make any such agreed reimbursement to
Buyer within five (5) business days following the date of the agreement.


8.9    Accounts Receivable. The Trade Accounts Receivable reflected on the
Estimated Closing Date Working Capital statement and the Trade Accounts
Receivable as of the Effective Time are set forth on Schedule 2.1.1.3. For a
period of 90 days after the Closing, Buyer will use commercially reasonable
efforts to collect the Accounts Receivable. Such efforts shall not require Buyer
to employ commercial collection agencies or file suit. Unless otherwise
explicitly directed by a customer, all Accounts Receivable payments received by
Buyer during the 90-day period shall be applied to the appropriate customer’s
oldest invoice(s) first. Within 15 days after expiration of the 90-day period
following the Closing, Buyer shall provide to Seller a list of Accounts
Receivable for which Buyer has not received a full payment (the “Uncollected
Accounts Receivable”). Within 15 days of receipt of the list of Uncollected
Accounts Receivable, Seller shall pay to Buyer, by wire transfer of immediately
available funds, the amount, if any, by which the Uncollected Accounts
Receivable exceed the reserve for doubtful or uncollectible accounts in the
calculation on the Statement of Closing Date Working Capital (except to the
extent the failure to collect such Uncollected Accounts Receivable have already
been taken into account in the Statement of Closing Date Working Capital). If
Seller fails to make such payment within such 15-day period, Buyer shall be
entitled, in addition to any other remedy, to set off the amount of the
Uncollected Accounts Receivable from Earn Out Payment(s) due to Seller pursuant
to Section 3.5 hereof. Seller agrees to promptly forward to Buyer any and all
payment for any Trade Accounts Receivable received by Seller during such 90-day
period following the Closing. After the conclusion of the 90-day period, should
Buyer collect any of the Uncollected Accounts Receivable, Buyer shall remit any
such Uncollected Accounts Receivables to Seller and Buyer will assign any of the
Uncollected Accounts Receivable to Seller at Seller’s request.


8.10    Real Estate Transaction. Simultaneously with the Closing hereof, Seller
and Store Capital Acquisitions, LLC, or one of its affiliates (together, “Store
Capital”), shall close upon a transaction whereby Seller shall sell the
buildings and land located at 129 Honeycutt Road, Troutman, North Carolina 28166
and 123 Morehead Road, Statesville, North Carolina 28677 (collectively, the
“Real Property”) to Store Capital for a purchase price of FIVE MILLION AND
00/100 DOLLARS ($5,000,000.00). Buyer will subsequently lease back the Real
Property from Store Capital. Seller and Buyer acknowledge and agree that the
consummation of the sale of the Real Property from Seller to Store Capital is a
condition precedent to Seller’s and Buyer’s obligation to close the transactions
contemplated by this Agreement.




25



--------------------------------------------------------------------------------




8.11    Use of Name. On the Closing, Seller will discontinue any business
operations under, and any use of, the name “American Stainless Tubing”, “ASTI”
or any similar name, logo, trademarks, service marks, website, domain name,
homepage, e-mail addresses or the like, used by or in connection with the
Business and operations of Seller at any time prior to the Effective Time, all
of the foregoing having been conveyed and transferred to Buyer hereunder. At
Closing, Seller shall deliver a duly authorized and executed Amendment to the
Articles of Incorporation of Seller changing its name from “American Stainless
Tubing, Inc.” to a name reasonably suitable to both Seller and Buyer. Seller
hereby grants Buyer the right to file, or cause to have filed, with the
Secretary of State of the State of North Carolina, immediately after the
Closing, the Amendment to the Articles of Incorporation of Seller changing its
name.




SECTION 9.     INDEMNIFICATION
9.1    Indemnification.
9.1.1    From and after the Effective Time, Seller shall indemnify, defend and
hold harmless Buyer and each of its Affiliates and their respective directors,
officers, employees, agents and representatives (each a “Buyer Indemnified
Party”) from and against any and all claims, demands or suits (by any Person),
losses, liabilities, damages, payments, costs and expenses (including, the costs
and expenses of any and all actions, suits, Proceedings, assessments, judgments,
settlements and compromises relating thereto and reasonable attorneys’ fees and
reasonable disbursements in connection therewith) (each, an “Indemnifiable
Loss”), asserted against or suffered by any Buyer Indemnified Party relating to,
resulting from or arising out of (i) any breach by Seller of any covenant or
agreement of Seller contained in this Agreement, (ii) any breach by Seller of
any of the representations and warranties contained in Section 5 hereof and
(iii) any Excluded Liability, (iv) Third Party Claims arising from the operation
by Seller of the Business or its ownership, use or operation of the Specified
Assets prior to the Closing, (v) any and all environmental liabilities
associated with the Real Property arising before Closing, and (vi) any event,
occurrence, fact, condition, obligation or liability with respect to or in any
way related to the Site (as that term is defined in the EPA Request for
Information).  
9.1.2    From and after the Effective Time, Buyer shall indemnify, defend and
hold harmless Seller and each of its Affiliates and their respective directors,
officers, employees, agents and representatives (each a “Seller Indemnified
Party”) from and against any and all Indemnifiable Losses asserted against or
suffered by any Seller Indemnified Party relating to, resulting from or arising
out of (i) any breach by Buyer of any covenant or agreement of Buyer contained
in this Agreement, (ii) any breach by Buyer of any of the representations and
warranties contained in Section 6 hereof, (iii) the Specified Liabilities, and
(iv) the operation by Buyer of the Business and the ownership, use or operation
of the Specified Assets after the Closing.
9.1.3    Except for the right to seek specific performance, which right or
remedy shall not be affected or diminished hereby, the rights and remedies of
Seller and Buyer under this Section 9 are exclusive and in lieu of such rights
and remedies as Seller and Buyer may have under this Agreement, under applicable
Law or in equity or otherwise for any breach of representation,


26



--------------------------------------------------------------------------------




breach of warranty or failure to fulfill any agreement or covenant hereunder on
the part of any Party hereto (whether willful, intentional or otherwise), except
in the event of actual fraud.
9.1.4    Notwithstanding anything to the contrary herein, no Person (including
an Indemnitee) shall be entitled to recover from any other Person (including any
Party required to provide indemnification under this Agreement (an “Indemnifying
Party”)) any amount in excess of the actual damages, court costs and reasonable
attorneys’ fees and disbursements suffered by such Party. In furtherance of the
foregoing, Buyer and Seller hereby irrevocably waive any right to recover
punitive, indirect, special, exemplary and consequential damages, including
damages for lost profits, arising in connection with or with respect to this
Agreement (other than with respect to indemnification for a Third Party Claim).
9.1.5    Any indemnity payment under this Agreement will be treated as an
adjustment to the Purchase Price, unless otherwise provided by law.
9.1.6    Notwithstanding the foregoing provisions of this Section 9, neither
Seller nor Buyer shall be liable under Sections 9.1.1(ii) or 9.1.2(ii) unless
and until the aggregate amount of liability thereunder exceeds $100,000 (the
“Basket”), in which event the Indemnitee shall be entitled to indemnification
thereunder only for the amount such liability exceeds the Basket, provided,
however, that the total amount recoverable pursuant to Sections 9.1.1(ii) or
9.1.2(ii) shall not exceed $3,000,000 (the “Indemnity Limit”); provided further,
however, that the Basket and the Indemnity Limit shall not apply in the event of
(i) actual fraud, (ii) a breach by Seller of the representations and warranties
set forth in Sections 5.1, 5.2, 5.3, 5.5, 5.9, 5.15 and 5.16 or (iii) a breach
by Buyer of the representations and warranties set forth in Sections 6.1, 6.2
and 6.3.
9.1.7    All of the representations and warranties contained in this Agreement
shall survive the Closing and continue in full force and effect until eighteen
(18) months after the Effective Time, except that (i) the representations and
warranties contained in Sections 5.1, 5.2, 5.3, 5.5, 5.9, 5.10, 5.11, 5.12,
5.15, 5.16, 6.1, 6.2 and 6.3 shall survive until the expiration of the
applicable statute of limitations, at which time they shall lapse and (ii) any
representation or warranty as to which an Indemnifiable Loss shall have been
asserted in writing during the applicable survival period (which writing shall
state with reasonable specificity the nature and amount of such Indemnifiable
Loss) shall continue in effect with respect to such Indemnifiable Loss until
such Indemnifiable Loss shall have been finally resolved or settled, provided
that notice of the inaccuracy or breach or potential inaccuracy or breach
thereof or other claim giving rise to such right or potential right of indemnity
shall have been given to the Party against whom such indemnity may be sought
prior to such time. The covenants and agreements contained in this Agreement
shall remain in effect until the expiration of such covenants and agreements
pursuant to their express terms.
9.1.8    Defense of Claims. If any Indemnitee receives notice of the assertion
of any claim or of the commencement of any claim, action, or Proceeding made or
brought by any Person who is not a Party to this Agreement or any Affiliate of a
Party to this Agreement (a “Third Party Claim”) with respect to which
indemnification is to be sought from an Indemnifying Party, the following terms
and provisions shall apply:


27



--------------------------------------------------------------------------------




9.1.8.1     The Indemnitee shall give written notice to the Indemnifying Party
of any Third Party Claim which might give rise to a claim for indemnification,
which notice shall state the nature and basis of the assertion and the amount
thereof, to the extent known, provided, however, that no delay on the part of
the Indemnitee in giving notice shall relieve the Indemnifying Party of any
obligation to indemnify unless (and then solely to the extent that) the
Indemnifying Party is prejudiced by such delay and then only to the extent so
prejudiced.
9.1.8.2     If any Third Party Claim is brought against an Indemnitee with
respect to which the Indemnifying Party may have an obligation to indemnify, the
Third Party Claim shall be defended by the Indemnifying Party and such defense
shall include all proceedings and appeals which counsel for the Indemnitee shall
deem reasonably appropriate.
9.1.8.3     Notwithstanding the provisions of the previous subsection, until the
Indemnifying Party shall have assumed the defense of any such Third Party Claim,
the defense shall be handled by the Indemnitee. Furthermore, (i) if the
Indemnifying Party is a party to the action and the Indemnitee shall have
reasonably concluded that there are likely to be defenses available to the
Indemnitee that are different from or in addition to those available to the
Indemnifying Party and in conflict with the interests of the Indemnifying Party;
(ii) if the Indemnifying Party fails to defend and fulfill its indemnification
obligation with respect to the Third Party Claims; or (iii) if the Third Party
Claim involves a customer, competitor or a supplier of the Business and Maria
Haughton Roberson has either voluntarily terminated her employment with Buyer or
has been terminated by Buyer for Cause (as such term is defined in the Ms.
Haughton Roberson’s Employment Agreement referenced in Section 8.7 hereof), then
the Indemnifying Party shall not be entitled to assume the defense of the Third
Party Claim and the defense shall be handled by the Indemnitee. If the defense
of the Third Party Claim is handled by the Indemnitee under the provisions of
this subsection, the Indemnifying Party shall pay all legal and other expenses
reasonably incurred by the Indemnitee in conducting such defense.
9.1.8.4     In any Third Party Claim defended by the Indemnifying Party (i) the
Indemnitee shall have the right to be represented by advisory counsel and
accountants, at its own expense, (ii) the Indemnifying Party shall keep the
Indemnitee fully informed as to the status of such Third Party Claim at all
stages thereof, whether or not the Indemnitee is represented by its own counsel,
(iii) the Indemnifying Party shall make available to the Indemnitee, and its
attorneys, accountants and other representatives, all books and records of the
Indemnifying Party relating to such Third Party Claim and (iv) the parties shall
render to each other such assistance as may be reasonably required in order to
ensure the proper and adequate defense of the Third Party Claim.
9.1.8.5     In any Third Party Claim, the party defending the same shall not
make any settlement of any claim without the prior written consent of the other
party, which consent shall not be unreasonably withheld, delayed or conditioned.
Without limiting the generality of the foregoing, it shall not be deemed
unreasonable to withhold consent to a settlement involving injunctive or other
equitable relief against the Indemnitee or its assets, employees or business, or
relief which the Indemnitee reasonably believes could establish a custom or
precedent which will be adverse to the best interests of its continuing
business.


28



--------------------------------------------------------------------------------




9.1.9    Indemnities Not Duplicative. Notwithstanding anything to the contrary
in this Agreement or the purchase and sale agreement for the Real Property (the
“SPA”), the indemnity provisions of this Section 9 and Section 7.05 of the SPA
are to be interpreted and applied as a single, combined indemnity provision and
not as separate, duplicate or additive indemnity provisions. For example,
applicable claims under either this Agreement or the SPA shall be applied
towards the Basket and/or the Indemnity Limit under both Sections 9.1.6 of this
Agreement and Section 7.05(f) of the SPA, so that there is one unified Basket of
$100,000 and one unified Indemnity Limit of $3,000,000. If any breach, event or
circumstance leads to a claim for indemnity by both the Buyer under this
Agreement and the Purchaser under the SPA, claims for Indemnifiable Losses shall
not be duplicative to the Seller, and the Purchaser and Buyer shall equitably
allocate any such indemnity recovery between themselves.


SECTION 10.     OTHER PROVISIONS
10.1    Fees and Expenses. Except with respect to indemnification claims which
shall be governed by Section 9, Buyer shall pay all of the fees and expenses
incurred by Buyer, and Seller shall pay all of the fees and expenses incurred by
Seller, in negotiating and preparing this Agreement (and all other agreements
and documents executed in connection herewith or therewith) and in consummating
the transactions contemplated hereby.
10.2    Notices. All notices and other communications hereunder shall be in
writing an shall be deemed given on the next Business Day when delivered to a
nationally recognized overnight courier or five (5) Business Days after
deposited as registered or certified mail (return receipt requested), in each
case, postage prepaid, addressed to the recipient Party at its address specified
below (or at such other address for a Party as shall be specified by like
notice; provided that notices of a change of address shall be effective only
upon receipt thereof):
If to Buyer, to:


ASTI Acquisition, LLC
c/o Synalloy Corporation
4510 Cox Road, Suite 201
Glen Allen, Virginia 23060
Attention: Craig C. Bram, CEO
Telephone: (804) 822-3261


With copies to:


LeClairRyan, A Professional Corporation
919 East Main Street, 24th Floor
Richmond, Virginia 23219
Attention: John C. Selbach, Esq.
Telephone: (804) 343-4388




29



--------------------------------------------------------------------------------




If to Seller, to:


[Name TBD] (f/k/a American Stainless Tubing, Inc.)
129 Honeycutt Road
Troutman, North Carolina 28166
Attn: Maria Haughton Roberson
Telephone: 704-928-2440


With copies to:


Robinson, Bradshaw & Hinson, P.A.
101 N. Tryon Street, Suite 1900
Charlotte, North Carolina 28246
Attn: Allain C. Andry, Esq.
Telephone: (704) 377-8359
10.3    Entire Understanding. This Agreement, together with the Exhibits and
Disclosure Schedules hereto, between Buyer and Seller, states the entire
understanding between the Parties with respect to the subject matter hereof, and
supersedes all prior oral and written communications and agreements, and all
contemporaneous oral communications and agreements, with respect to the subject
matter hereof. The Agreements and the Exhibits and Disclosure Schedules hereto
may be amended at any time prior to Closing provided that any such amendment is
approved in writing by each of the Parties.
10.4    Assignment. This Agreement shall bind, benefit, and be enforceable by
and against Buyer and the Seller and their respective successors and assigns. No
Party shall in any manner assign any of its rights or obligations under this
Agreement without the express prior written consent of the other Party.
10.5    Waivers. Except as otherwise expressly provided herein, no waiver with
respect to this Agreement shall be enforceable unless in writing and signed by
the Party against whom enforcement is sought. Except as otherwise expressly
provided herein, no failure to exercise, delay in exercising, or single or
partial exercise of any right, power or remedy by any Party, and no course of
dealing between or among any of the Parties, shall constitute a waiver of, or
shall preclude any other or further exercise of, any right, power or remedy.
10.6    Severability. If any provision of this Agreement is construed to be
invalid, illegal or unenforceable, then the remaining provisions hereof shall
not be affected thereby and shall be enforceable without regard thereto.
10.7    Counterparts. This Agreement may be executed in any number of
counterparts, including by facsimile, each of which when so executed and
delivered shall be an original hereof, and it shall not be necessary in making
proof of this Agreement to produce or account for more than one counterpart
hereof.


30



--------------------------------------------------------------------------------




10.8    Section Headings. Section and subsection headings in this Agreement are
for convenience of reference only, do not constitute a part of this Agreement,
and shall not affect its interpretation.
10.9    References. All words used in this Agreement shall be construed to be of
such number and gender as the context requires or permits.
10.10    Controlling Law. THIS AGREEMENT IS MADE UNDER, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW.
10.11    Jurisdiction and Process. In any action between or among any of the
Parties arising out of this Agreement, any of the agreements contemplated hereby
or otherwise, (a) each of the Parties irrevocably consents to the exclusive
jurisdiction and venue of the federal and state courts located in New York, New
York (Manhattan), (b) if any such action is commenced in a state court, then,
subject to applicable law, no Party shall object to the removal of such action
to any federal court located in New York, New York (Manhattan), (c) each of the
Parties irrevocably consents to service of process by first class certified
mail, return receipt requested, postage prepaid, to the address at which such
Party is to receive notice in accordance with Section 10.2, and (d) the
substantially prevailing Party shall be entitled to recover their reasonable
attorneys’ fees, costs, and disbursements from the other Parties (in addition to
any other relief which the substantially prevailing Party may be entitled).
10.12    No Third-Party Beneficiaries. No provision of this Agreement is
intended to or shall be construed to grant or confer any right to enforce this
Agreement, or any remedy for breach of this Agreement, to or upon any Person
other than the Parties hereto.




[Signature page follows]


31



--------------------------------------------------------------------------------






INTENDING TO BE LEGALLY BOUND HEREBY, the Parties have executed or caused to be
executed this Asset Purchase Agreement effective as of the day and year first
above written.


ASTI ACQUISITION, LLC


By: ________________________________
Name: Craig C. Bram
Title: CEO


                        
AMERICAN STAINLESS TUBING, INC.




By: ________________________________
Name: Maria Haughton Roberson
Title: President




    


Subject to the terms and conditions of this Agreement, Synalloy Corporation, the
parent of Buyer (“Parent”), hereby guarantees the performance by Buyer of the
obligations of Buyer under this Agreement.  The guarantee provided hereby (this
“Guarantee”) shall be absolute, continuing, unconditional and irrevocable;
provided that this Guarantee shall automatically expire and terminate and be of
no further effect upon completion of the Closing.  This Guarantee is a guaranty
of payment and performance and not of collection.  Parent hereby waives any
right to require the Seller, as a condition of payment or performance by Parent,
to proceed against Buyer or any other Person or to pursue any other remedy or
enforce any other right.  To the extent permitted by applicable Law, Parent
unconditionally waives diligence, demand or notice of any kind whatsoever with
respect to this Guarantee or the guaranteed obligations or with respect to any
condition or circumstance whatsoever that might otherwise constitute a legal or
equitable discharge, release or defense of a guarantor or surety or that might
otherwise limit recourse against Parent.


SYNALLOY CORPORATION


By: ________________________________
Name: Craig C. Bram
Title: President & CEO





EXHIBIT 1


DEFINED TERMS


“ACA” shall have the meaning given to such term in Section 5.15 herein.


“Acquisition Proposal” shall have the meaning given to such term in Section 7.3
herein.


“Affiliate” of a Person means a Person who, directly or indirectly through one
or more subsidiaries, controls or is controlled by, or is under common control
with, such Person.


“Agreement” shall have the meaning given to such term in the Introduction
herein.


“Assumed Contracts” shall have the meaning given to such term in Section 5.7
herein.


“Basket” shall have the meaning given to such term in Section 9.1.6 herein.


“Business” shall have the meaning given to such term in the Recitals herein.


“Buyer” shall have the meaning given to such term in the Introduction herein.


“Buyer Benefit Plans” shall have the meaning given to such term in Section 8.2.1
herein.


“Buyer Indemnified Party” shall have the meaning given to such term in Section
9.1.1 herein.


“Calculation Period” means each successive three month period during the Earn
Out Period, beginning with the first three month period following the Effective
Time.


“Closing” shall have the meaning given to such term in Section 4.1 herein.


“Closing Payment” shall have the meaning given to such term in Section 3.1.1.2
herein.


“COBRA” shall have the meaning given to such term in Section 8.2.1 herein.


“Code” means the United States Internal Revenue Code of 1986, as amended.


“Commission” shall have the meaning given to such term in Section 6.6 herein.


“Common Stock” shall have the meaning given to such term in Section 6.4 herein.


“Consent” means any consent, approval, order or authorization of, or any
declaration, filing or registration with, or any applicable, notice or report
to, or any waiver by, or any other action (whether similar or dissimilar to any
of the foregoing), of, by or with, any Person, which is necessary in order to
take a specified action or actions in a specified manner and/or to achieve a
specified result.


“Copyrights” shall have the meaning given to such term in the definition of
Intellectual Property herein.


“Customer Lists” shall have the meaning given to such term in Section 2.1.1.4
herein.


“Earn Out Calculation” shall have the meaning given to such term in Section
3.5.2.1 herein.


“Earn Out Calculation Delivery Date” shall have the meaning given to such term
in Section 3.5.2.1 herein.


“Earn Out Calculation Objection Notice” shall have the meaning given to such
term in Section 3.5.2.2 herein.


“Earn Out Calculation Statement” shall have the meaning given to such term in
Section 3.5.2.1 herein.


“Earn Out Payment” shall have the meaning given to such term in Section 3.5.1
herein.


“Earn Out Period” means the three year period following the Closing Date.


“Employee Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA which is sponsored by the Seller for employees of the Seller.


“Employment Agreements” shall have the meaning given to such term in Section 8.7
herein.


“Encumbrance” means any liens, superlien, security interest, pledge, right of
first refusal, mortgage, easement, covenant, restriction, reservation,
conditional sale, prior assignment, hypothecate or other encumbrance, claim,
burden or charge of any nature.


“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any company limited by shares, limited
liability company or joint stock company), firm, society or other enterprise,
association, organization or entity.


“Environmental Law” means any Law applicable to the Business as conducted by the
Seller that relates to the generation, storage, handling, discharge, emission,
treatment, response, removal, remediation, release or disposal of Hazardous
Substances or to the protection of the environment.


“Environmental Permit” means any license or permit required by an Environmental
Law for the operation of the Business as conducted by the Seller.


“EPA Request for Information” shall have the meaning given to such term in
Section 7.6.1.7 herein.


“Equipment” shall have the meaning given to such term in Section 2.1.1.2 herein.


“Estimated Closing Date Working Capital” shall have the meaning given to such
term in Section 3.1.1.1 herein.


“Exchange Act” shall have the meaning given to such term in Section 6.6 herein.


“Excluded Assets” shall have the meaning given to such term in Section 2.1.2
herein.


“Excluded Liabilities” shall have the meaning given to such term in Section
2.1.4 herein.


“Filings” shall have the meaning given to such term in Section 8.5 herein.


“Financial Statements” shall have the meaning given to such term in Section 5.14
herein.


“GAAP” means generally accepted accounting principles under current United
States accounting rules and regulations, consistently applied.


“Governmental Body” means any: (a) nation, principality, republic, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, provincial, municipal,
foreign or other government; (c) governmental or quasi-governmental authority of
any nature (including any governmental division, subdivision, department,
agency, bureau, branch, office, commission, council, board (including any
federal, state, provincial or local board(s) of medicine), instrumentality,
officer, official, representative, organization, unit, body or Entity and any
court or other tribunal); (c) multi-national organization or body; or (d)
individual, Entity or body exercising, or entitled to exercise, any executive,
legislative, judicial, administrative, regulatory, policy, military or taxing
authority or power of any nature.


“Guarantee” shall have the meaning given to such term on the signature page
herein.


“Hazardous Substance” means each substance or material meeting any one or more
of the following criteria: (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law, or (ii) it is toxic, reactive,
corrosive, ignitable, infectious or radioactive.


“including” means including but not limited to.


“Indemnifiable Loss” shall have the meaning given to such term in Section 9.1.1
herein.


“Indemnifying Party” shall have the meaning given to such term in Section 9.1.4
herein.


“Indemnitee” means a Buyer Indemnified Party or a Seller Indemnified Party, as
applicable.


“Indemnity Limit” shall have the meaning given to such term in Section 9.1.6
herein.


“Independent Accountants” shall have the meaning given to such term in Section
3.3.4 herein.


“Intellectual Property” means any and all rights in, arising out of, or
associated with any of the following in any jurisdiction throughout the world:
(a) issued patents and patent applications (whether provisional or
non-provisional), including divisionals, continuations, continuations-in-part,
substitutions, reissues, reexaminations, extensions, or restorations of any of
the foregoing, and other Governmental Body-issued indicia of invention ownership
(including certificates of invention, petty patents, and patent utility models)
(“Patents”); (b) trademarks, service marks, brands, certification marks, logos,
trade dress, trade names, and other similar indicia of source or origin,
together with the goodwill connected with the use of and symbolized by, and all
registrations, applications for registration, and renewals of, any of the
foregoing (“Trademarks”); (c) copyrights and works of authorship, whether or not
copyrightable, and all registrations, applications for registration, and
renewals of any of the foregoing (“Copyrights”); (d) internet domain names,
whether or not Trademarks, all associated web addresses, URLs, websites and web
pages, and all content and data thereon or relating thereto, whether or not
Copyrights; (e) industrial designs, and all Patents, registrations, applications
for registration, and renewals thereof; (f) trade secrets, know-how, inventions
(whether or not patentable), discoveries, improvements, technology, business and
technical information, databases, data compilations and collections, tools,
methods, processes, techniques, and other confidential and proprietary
information and all rights therein (“Trade Secrets”); (g) computer programs,
operating systems, applications, firmware and other code, including all source
code, object code, application programming interfaces, data files, databases,
protocols, specifications, and other documentation thereof (“Software”); and (h)
all other intellectual or industrial property and proprietary rights.


“Intellectual Property Registrations” means all Intellectual Property assets of
the Business that are subject to any issuance, registration, or application by
or with any Governmental Body or authorized private registrar in any
jurisdiction, including issued Patents, registered Trademarks, domain names and
Copyrights, and pending applications for any of the foregoing.


“Inventory” shall have the meaning given to such term in Section 2.1.1.1 herein.


“Judgment” means any order, writ, injunction, citation, award, decree,
administrative order or agreement or other judgment of any nature of any
Governmental Body.


“Knowledge of Seller” and similar phrases means that neither Maria Haughton
Roberson, Rex Haughton, Mike Gamage, Keith Troutman, nor Nancy Barrymore had
knowledge that the statement made is incorrect.


“Law” means any provision of any foreign, federal, state, provincial or local
law, common law, statute, ordinance, charter, constitution, treaty, code, rule,
regulation or guideline.


“Licenses and Permits” shall have the meaning given to such term in Section
2.1.1.7 herein.


“Material Adverse Change” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of the Business, (b) the value or
condition of the Specified Assets, or (c) the ability of Seller to consummate
the transactions contemplated hereby on a timely basis; provided, however, that
“Material Adverse Change” shall not include any event, occurrence, fact,
condition or change, directly or indirectly, arising out of or attributable to:
(i) general economic or political conditions; (ii) conditions generally
affecting the industries in which the Business operates; (iii) any changes in
financial or securities markets in general; or (iv) acts of war (whether or not
declared), armed hostilities or terrorism, or the escalation or worsening
thereof.


“Material Customers” shall have the meaning given to such term in Section 5.19.1
herein.


“Material Suppliers” shall have the meaning given to such term in Section 5.19.2
herein.


“Non-Compete Period” shall mean a period of five (5) years after the Effective
Time.


“Objection Notice” shall have the meaning given to such term in Section 3.3.3
herein.


“Parent” shall have the meaning given to such term on the signature page herein.


“Party” and “Parties” shall have the meaning given to such terms in the
Introduction herein.


“Patents” shall have the meaning given to such term in the definition of
Intellectual Property herein.


“Person” means any individual, Entity or Governmental Body.


“Proceeding” means any demand, claim, suit, action, litigation, investigation,
audit, arbitration, administrative hearing or other proceeding of any nature.


“Proprietary and Confidential Information” shall have the meaning given to such
term in Section 8.3.1.2 herein.


“Purchase Orders” shall have the meaning given to such term in Section 2.1.3.2
herein.


“Purchase Price” shall have the meaning given to such term in Section 3.1
herein.


“Real Property” shall have the meaning given to such term in Section 8.10
herein.


“Records” shall have the meaning given to such term in Section 2.1.1.5 herein.


“Returns” shall have the meaning given to such term in Section 5.9.1 herein.


“Revenue” means, with respect to any Calculation Period, gross sales generated
by the Business determined in accordance with GAAP. Revenue may also include
gross sales initiated by the Business but manufactured by an Affiliate of Buyer;
in which case, Seller and Buyer shall negotiate in good faith to determine to
what extent such gross sales shall be included in the calculation of Revenue for
any Calculation Period.


“Review Period” shall have the meaning given to such term in Section 3.5.2.2
herein.


“SEC Documents” shall have the meaning given to such term in Section 6.6 herein.


“Securities Act” shall have the meaning given to such term in Section 6.6
herein.


“Seller” shall have the meaning given to such term in the Introduction herein.


“Seller Indemnified Party” shall have the meaning given to such term in Section
9.1.2 herein.


“Software” shall have the meaning given to such term in the definition of
Intellectual Property herein.


“SPA” shall have the meaning given to such term in Section 9.1.9 herein.


“Specified Assets” shall have the meaning given to such term in Section 2.1.1
herein.


“Specified Liabilities” shall have the meaning given to such term in Section
2.1.3 herein.


“Statement of Closing Date Working Capital” shall have the meaning given to such
term in Section 3.3.1 herein.


“Store Capital” shall have the meaning given to such term in Section 8.10
herein.


“Target Closing Date Working Capital” means SIX MILLION AND 00/100 DOLLARS
($6,000,000).


“Tax” means: (a) any foreign, federal, state, provincial or local income,
earnings, profits, gross receipts, franchise, capital stock, net worth, sales,
use, value added, occupancy, general property, real property, personal property,
intangible property, transfer, fuel, excise, payroll, withholding, unemployment
compensation, social security, escheat, unclaimed property, retirement or other
tax of any nature; or (b) any deficiency, interest or penalty imposed with
respect to any of the foregoing.


“Taxing Authority” shall mean any domestic, foreign, federal, national, state,
provincial, county or municipal or other local government, any subdivision,
agency, commission or authority thereof, or any quasi-Governmental Body
exercising tax regulatory authority.


“Tax Returns” means all federal, state, provincial, local, foreign and other Tax
returns and reports, information returns, statements, declarations, estimates,
schedules, notices, notifications, forms, elections, certificates or other
documents required to be filed or submitted to any Governmental Body with
respect to the determination, assessment, collection or payment of any Tax or in
connection with the administration, implementation or enforcement of or
compliance with any Law relating to any Tax, including any amendments thereto.


“Territory” means the United States of America.


“Third Party Claim” shall have the meaning given to such term in Section 9.1.8
herein.


“Trade Accounts Payable” shall have the meaning given to such term in Section
2.1.3.3 herein.


“Trade Accounts Receivable” shall have the meaning given to such term in Section
2.1.1.3 herein.


“Trademarks” shall have the meaning given to such term in the definition of
Intellectual Property herein.


“Trade Secrets” shall have the meaning given to such term in the definition of
Intellectual Property herein.


“Transfer Taxes” shall have the meaning given to such term in Section 8.4.1
herein.


“Transferred Employees” shall have the meaning given to such term in Section
8.2.1 herein.


“Uncollected Accounts Receivable” shall have the meaning given to such term in
Section 8.9 herein.


“Union” shall have the meaning given to such term in Section 5.12 herein.


“Vendor Contracts” shall have the meaning given to such term in Section 2.1.3.4
herein.


“Working Capital” means the current assets of Seller, less the current
liabilities of Seller, determined in a manner consistent with that set forth in
Schedule 3.1.1.1.









SCHEDULES


Schedule 2.1.1.1    -    Inventory (at or before Closing)
Schedule 2.1.1.2    -    Equipment
Schedule 2.1.1.3    -    Trade Accounts Receivable
Schedule 2.1.1.6    -    Licenses and Permits
Schedule 2.1.3.2    -    Assumed Purchase Orders (at or before Closing)
Schedule 2.1.3.3    -    Assumed Trade Accounts Payable
Schedule 2.1.3.4    -    Vendor Contracts
Schedule 3.1.1.    -    Working Capital Calculation Methodology
Schedule 3.4        -    Allocation Statement (at or before Closing)
Schedule 5.2.2        -    Non-Contravention
Schedule 5.2.3        -    Consents
Schedule 5.3        -    Title to Specified Assets
Schedule 5.8        -    Intellectual Property
Schedule 5.9        -    Taxes
Schedule 5.12        -    Labor and Employment Matters
Schedule 5.14        -    Financial Statements
Schedule 5.15        -    Employee Benefit Plans
Schedule 5.16        -    Environmental Matters
Schedule 5.18        -    Condition and Sufficiency of the Equipment
Schedule 5.19.1    -    Material Customers
Schedule 5.19.2    -    Material Suppliers








32

